Citation Nr: 0949027	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  06-07 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for service connection for 
an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1946 to February 
1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The Veteran presented testimony at an RO formal hearing in 
September 2006.  A transcript of those proceedings has been 
associated with the Veteran's claims file.

By way of background, the Veteran's claim was reopened and 
remanded by the Board for further evidentiary development in 
March 2009.  After completing the requested development, the 
RO readjudicated the claim, as reflected by an October 2009 
supplemental statement of the case.  Because the benefit 
sought remains denied, the claim has been returned to the 
Board.
 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The symptoms of the Veteran's acquired psychiatric 
disorder manifested in service and have persisted to the 
present time.

2.  A VA examiner has opined that the Veteran's currently 
diagnosed generalized anxiety disorder is more likely than 
not attributable to his service.





CONCLUSION OF LAW

The criteria for service connection for generalized anxiety 
disorder have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159, 3.326(a) (2008).  Because this decision 
constitutes a complete grant of the benefit sought on appeal, 
no further discussion of the notice and assistance duties is 
necessary.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with active service in the Armed Forces, 
or if preexisting such service, was aggravated therein.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Through his hearing testimony and submitted statements, the 
Veteran contends that his currently diagnosed psychiatric 
disability began in service in December 1948 during a 
parachuting-related injury while he was stationed in Japan.  
The Veteran reports that during his parachuting injury, he 
injured his left arm and thereafter was hospitalized for 
treatment for his left arm injury and nervousness.  

The Veteran's WD-53 form reflects service outside the 
continental United States from October 1946 to December 1948 
and the Army of Occupation Medal, Japan.  Additionally, 
personnel records requested and submitted by the Veteran 
include financial records documenting the Veteran's in-
service parachute jumps (for which he received special 
compensation)	, including a jump in December 1948.  However, 
the Veteran's service in-patient clinical records from his 
service in Japan have not been located, and no treatment 
records from this period of overseas service are currently 
associated with the Veteran's claims file.

The Veteran initially filed service connection for a 
psychiatric disability in 1956 during his VA hospitalization 
after reporting blackout spells for a three-week period.  At 
that time, he reported experiencing "the shakes" after an 
in-service parachuting injury during which he injured his 
left arm.  The discharge diagnosis states that the Veteran 
had been admitted for observation of a brain tumor, which was 
not found, and that in the opinion of the Veteran's treating 
neurosurgeons, the Veteran had an emotional tension problem.  
A statement from the Veteran's father, also authored in 1956, 
reports his father's observation that the Veteran developed a 
nervous condition after his discharge from service that was 
not evident before he entered service, whose symptoms 
included fitful sleeping, nervous rigors, complaints of 
headaches and eye trouble, and difficulty adjusting to 
civilian life, as reflected by his frequent change in 
employment.

The Veteran's post-service psychiatric treatment records 
include assessments of PTSD, general anxiety disorder, and 
recurrent major depression, and suppositions from the 
Veteran's treating medical professionals that the Veteran's 
symptoms were attributable to service.  Additionally, a 
December 2008 VA treatment record includes a notation by the 
Veteran's treating psychiatrist that while the Veteran does 
not have any treatment records corroborating his in-service 
treatment for a nervous condition, he had proven himself to 
be an accurate historian.

Pursuant to the Board's March 2009 decision reopening the 
Veteran's claim and remanding it for further evidentiary 
development, the Veteran underwent a VA mental disorders 
examination in May 2009.  During the examination, the Veteran 
reported his in-service parachuting injury and resulting 
onset of anxiety whose symptoms have continued to the 
present. After examining the Veteran and reviewing the 
Veteran's claims file, the examiner diagnosed the Veteran to 
have, among other things, general anxiety disorder, and 
opined that it was more likely than not attributable to 
service, as the Veteran's symptoms began after his 1948 
injury and continued to the present.  In support of his 
opinion, the examiner cited the letter written by the 
Veteran's father chronicling his observation of the onset of 
the Veteran's anxiety disorder after service, the Veteran's 
1950's treatment for anxiety, and the Veteran's recent VA 
mental health treatment records.

The Board finds that the evidence, in its totality, supports 
a grant of service connection.  While there is no 
documentation of the Veteran's treatment for anxiety while in 
service, no records from the Veteran's overseas service have 
been located.  Moreover, the Veteran's reports of service in 
Japan and performing parachute jumps while stationed in Japan 
are corroborated by his service personnel records.  
Furthermore, the Veteran reported this in-service parachuting 
injury and resulting anxiety in 1956, not long after his 
discharge from service, and he was diagnosed with a 
psychiatric disability, then referred to as emotional tension 
problems, at that time.  The Board also notes that the 
Veteran is competent to report experiencing symptoms of 
anxiety in service and thereafter, and the Veteran's father 
is competent to report his observation of the Veteran's 
sleeplessness, nervousness, and difficulty maintaining 
employment, since service.  See Layno v. Brown, 6 Vet. App. 
465, 469-71 (1994) (a lay person is competent to report 
symptoms based on personal observation when no special 
knowledge or training is required).  Moreover, the Veteran's 
account of his in-service injury and subsequent anxiety has 
remained consistent since he first sought service connection 
in 1956, as reflected by his submitted statements, treatment 
records, and hearing testimony, see Caluza v. Brown, 7 Vet. 
App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 
(Fed. Cir. 1996), and the Veteran's treating VA psychiatrist 
has noted the Veteran to be an accurate historian.  See also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 1996) (lack 
of contemporaneous medical evidence does not necessarily 
render lay evidence not credible).

Finally, the evidence of record also includes a VA examiner's 
medical opinion that the Veteran's general anxiety disorder 
had its onset in service, and the examiner based his opinion 
on the credible history provided by the Veteran and his 
father, as well as the Veteran's mental health treatment 
history.  The Board finds this opinion probative, as it was 
based on a complete review of the Veteran's claims file and 
is consistent with the evidence of record.  See Sklar v. 
Brown, 5 Vet. App. 140 (1993) (the probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings).  

Accordingly, given the Veteran's credible reports of the 
onset of his anxiety disorder in service, his presently 
diagnosed anxiety disorder, and a medical opinion linking his 
anxiety disorder to service, the Board finds that a basis for 
granting service connection for an acquired psychiatric 
disorder has been presented, and the Veteran's appeal is 
therefore granted.  


ORDER

Service connection for an acquired psychiatric disorder, 
diagnosed as a general anxiety disorder, is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


